Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NONAQUEOUS ELECTROLYTIC SOLUTION AND NONAQUEOUS ELECTROLYTIC SOLUTION SECONDARY BATTERY USING SAME

Examiner: Adam Arciero	S.N. 16/728,477	Art Unit 1727		March 26, 2021

DETAILED ACTION
The Application filed on December 27, 2019 has been received.  Claims 6-18 are currently pending.

Claim Interpretation
Claim 6 recites an intended use for a non-aqueous electrolytic solution in the preamble.  The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  See MPEP 2111.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 6-7 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2010/0159336 A1) in view of Ihara et al. (US 2008/0138715 A1).
As to Claims 6-7, 15-16 and 18, Kim et al. discloses a battery comprising a graphite-containing negative electrode; a positive electrode capable of storing and releasing metal ions and a nonaqueous electrolyte solution (Abstract, paragraphs [0050]-[0053]).  Kim et al. further discloses wherein the electrolyte comprises a compound having an Si-Si bond wherein the R1-R6 (A1-A6) can comprise methyl and ethyl groups or hydrogen and does not have an aliphatic substituent having an unsaturated bond (Chemical Formula 2; the same as formula 4 of the claimed invention) (paragraphs [0036]-[0037]).  Kim et al. further discloses wherein the electrolyte can comprise lithium bis(oxalate)borate and LiN(CF3SO2)2 (paragraph [0049]).  Kim et al. does not specifically disclose wherein the electrolyte comprises an S=O compound. 
However, Ihara et al. teaches of a nonaqueous electrolyte solution comprising a compound represented by formula (2) (paragraphs [0008] and [0009]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrolyte solution of Kim et al. with a compound represented by formula (2) because Ihara et al. teaches that a battery having improved storage and cycle characteristics is provided (Abstract).
.

Claim 6, 8, 13 and 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2010/0159336 A1) in view of Yamamoto et al. (WO 2010/021236 A1; using US 2011/0151338 A1 for citation purposes).
As to Claims 6, 8, 13 and 18, Kim et al. discloses a battery comprising a graphite-containing negative electrode; a positive electrode capable of storing and releasing metal ions and a nonaqueous electrolyte solution (Abstract, paragraphs [0050]-[0053]).  Kim et al. further discloses wherein the electrolyte comprises a compound having an Si-Si bond wherein the R1-R6 (A1-A6) can comprise methyl and ethyl groups or hydrogen and does not have an aliphatic substituent having an unsaturated bond (Chemical Formula 2; the same as formula 4 of the claimed invention) 3SO2)2 (paragraph [0049]).  Kim et al. does not specifically disclose the claimed NCO compound.
However, Yamamoto et al. teaches of a nonaqueous electrolyte solution comprising a diisocyanate compound such as hexamethylene diisocyanate (formula 2) represented by the claimed formula 3 (paragraph [0022]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrolyte of Kim et al. to comprise the claimed NCO compound because Yamamoto et al. teaches that a battery with improved cycle performances under high temperatures can be obtained (Abstract). 

Claim 6, 9-10,14 and 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2010/0159336 A1) in view of Fujii et al. (WO 2008/069267 A1; using US 2010/0035146 A1 for citation purposes).
As to Claims 6, 9-10, 14 and 18, Kim et al. discloses a battery comprising a graphite-containing negative electrode; a positive electrode capable of storing and releasing metal ions and a nonaqueous electrolyte solution (Abstract, paragraphs [0050]-[0053]).  Kim et al. further discloses wherein the electrolyte comprises a compound having an Si-Si bond wherein the R1-R6 (A1-A6) can comprise methyl and ethyl groups or hydrogen and does not have an aliphatic substituent having an unsaturated bond (Chemical Formula 2; the same as formula 4 of the claimed invention) (paragraphs [0036]-[0037]).  Kim et al. further discloses wherein the electrolyte can comprise lithium bis(oxalate)borate and LiN(CF3SO2)2 (paragraph [0049]).  Kim et al. 
However, Fujii et al. teaches of a nonaqueous electrolyte solution comprising at least one of monofluorophosphate or difluorophosphate (paragraph [0033]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrolyte of Kim et al. to comprise at least one of monofluorophosphate or difluorophosphate because Fujii et al. teaches that a battery with improved characteristics can be provided (paragraph [0001]).

Claim 6, 11-12, 14 and 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2010/0159336 A1) in view of Oh et al. (US 2008/0153006 A1).
As to Claims 6, 11-12, 14 and 18, Kim et al. discloses a battery comprising a graphite-containing negative electrode; a positive electrode capable of storing and releasing metal ions and a nonaqueous electrolyte solution (Abstract, paragraphs [0050]-[0053]).  Kim et al. further discloses wherein the electrolyte comprises a compound having an Si-Si bond wherein the R1-R6 (A1-A6) can comprise methyl and ethyl groups or hydrogen and does not have an aliphatic substituent having an unsaturated bond (Chemical Formula 2; the same as formula 4 of the claimed invention) (paragraphs [0036]-[0037]).  Kim et al. further discloses wherein the electrolyte can comprise lithium bis(oxalate)borate and LiN(CF3SO2)2 (paragraph [0049]).  Kim et al. does not specifically disclose wherein the electrolyte comprises a fluorosulfonate or an imide salt.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/           Examiner, Art Unit 1727